ON MOTION NOR REHEARING.
Macfarlane, J.
On motion for a rehearing, made by defendant Snyder, it is suggested that plaintiff failed to make proof of such possession as authorized a decree for title under the statute. The examination of the evidence on that question shows it to be so unsatisfactory as to leave it in much doubt and uncertainty. Plaintiff’s rights depend upon his continuous possession of the land for one year before commencing his suit, and, as- the decree sought would take the title from the owners, and vest it in him, the proof of the possession required by the statute should be clearly made. The report of the evidence in this case is so meager, and the testimony of each witness so ambiguous and contradictory that we are unable to say with any degree of certainty that an inference of continued possession for one year can be drawn therefrom. We therefore think it proper to so modify our judgment as to affirm the judgment in favor of defendant Arabella 0. Dill, and to reverse the judgment against defendant William H. Snyder and remand the cause as to him for a re-trial, and it is so ordered.
All the judges of this division concur.